 



Exhibit 10.28
SUMMARY OF DIRECTOR COMPENSATION
Annual Retainer
     Members of the Board of Directors of Symbion, Inc. (the “Company”) who are
also officers or employees of the Company receive no additional compensation,
beyond that which they receive as officers of the Company, for serving on the
Company’s Board of Directors. Non-employee members of the Board receive a
$20,000 annual retainer for serving on the Board. The chairperson of each Board
committee receives a $4,000 annual retainer in addition to the Board retainer.
Meeting Fees
     Non-employee members of the Board of Directors receive (i) up to $10,000
per year for attendance (not including by telephone) at regularly scheduled
Board meetings ($2,500 for each meeting), (ii) $1,000 per meeting of the Board
attended by telephone, and (iii) $1,000 per meeting for attendance (in person or
by telephone) at Board committee meetings. Non-employee directors are reimbursed
for expenses incurred in attending meetings of the Board and Board committees.
Equity Incentives
     In addition to the cash compensation discussed above, non-employee
directors are also eligible to receive equity awards granted by the Compensation
Committee of the Board of Directors.
     The Company maintains a Non-Employee Directors Stock Option Plan under
which options to purchase shares of its Common Stock are available for issuance
to the non-employee members of the Board of Directors. Historically, each
non-employee director of the Company has received an annual grant of options to
purchase a number of shares determined by the Compensation Committee. The
options are exercisable at the fair market value of the Common Stock on the date
of grant, and each option becomes fully exercisable one year from the date of
grant. The options expire on the earlier of the date set forth in the option
agreement (typically, seven or ten years from the date of grant) or immediately
upon a director’s termination on account of fraud, dishonesty or other acts
detrimental to the Company. In the event of any other termination of a director,
any vested options granted to the director may be exercised for a period of
12 months after termination. Upon a change in the control of the Company, as
described in the Non-Employee Directors Stock Option Plan, all options become
immediately vested and exercisable.

 



--------------------------------------------------------------------------------



 



     Non-employee directors are eligible to receive equity awards under the
Company’s Long Term Incentive Plan. In 2007, the Compensation Committee intends
to make an award of restricted stock to non-employee directors under the Long
Term Incentive Plan in lieu of an option grant under the Non-Employee Directors
Stock Option Plan. It is expected that the restricted stock will be awarded to
non-employee directors on the date of the Company’s annual meeting and that it
will vest over a three year period beginning on the date of grant provided that
the director is serving as a director of the Company on the vesting date. Upon a
change in the control of the Company, as described in the Non-Employee Directors
Stock Option Plan, and certain other triggering events, all shares of restricted
stock become immediately vested. The Compensation Committee may make awards to
non-employee directors in the future pursuant to the Long Term Incentive Plan in
lieu of, or in addition to, awards under the Non-Employee Directors Stock Option
Plan.

 